Title: May 1781
From: Washington, George
To: 




I begin, at this Epoch, a concise Journal of Military transactions &ca. I lament not having attempted it from the commencement of the War, in aid of my memory and wish the multiplicity of matter which continually surround me and the embarrassed State of our affairs which is momently calling the attention to perplexities of one kind or another, may not defeat altogether or so interrupt my present intention, & plan, as to render it of little avail.
To have the clearer understanding of the entries which may follow, it would be proper to recite, in detail, our wants and our prospects but this alone would be a Work of much time, and great magnitude. It may suffice to give the sum of them—wch., I shall do in a few words—viz.—
Instead of having Magazines filled with provisions, we have a scanty pittance scattered here & there in the different States. Instead of having our Arsenals well supplied with Military Stores, they are poorly provided, & the Workmen all leaving them. Instead of having the various articles of Field equipage in readiness to deliver, the Quarter Master General (as the denier resort, according to his acct.) is but now applying to the several States to provide these things for their Troops respectively. Instead of having a regular System of transportation established upon credit or funds in the Qr. Masters hands to defray the contingent Expences of it, we have neither the one nor the other and all that business, or a great part of it, being done by Military Impress, we are daily & hourly oppressing the people—souring their tempers and alienating their affection. Instead of having the Regiments compleated to the New establishment (and which ought to have been So by the  of  agreeably to the requisitions of Congress, scarce any State in the Union has, at this hour, an eighth part of its quota in the field and little prospect, that I can see, of ever getting more than half. In a word—instead of having everything in readiness to take the Field, we have nothing—and instead of having the prospect of a glorious offensive campaign before us, we have a bewildered, and gloomy defensive one—unless we should receive a powerful aid of Ships—Land Troops and

Money from our generous allies & these, at present, are too contingent to build upon.
 


May 1st. Induced by pressing necessity—the inefficacy, & bad tendency of pushing Military Impresses too far and the impracticability of keeping the Army supplied without it, or money, to pay the transportation I drew for 9000 dollars of the Sum sent on by the State of Massachusetts for payment of their Troops; and placed it in the hands of the QM General with the most positive orders to apply it solely to this purpose.
Fixed with Ezekiel Cornell Esqr. a member of the Board of War (then on a tour to the Eastward to inspect some of the Armoury’s &ca.) on certain articles of Cloathing—arms and Military Stores which might be sent from hence to supply the wants of the Southern Army.
Major Talmadge was requested to press the C——s Senr. & Junr. to continue their correspondence and was authorized to assure the elder C—— that he should be repaid the Sum of 100 Guineas, or more, with interest; provided he advanced the same for the purpose of defraying the expence of the correspondence, as he had offered to do.
Colo. Dayton was also written to, and pressed to establish a correspondence with New York, by way of Elizabeth Town for the purpose of obtaining intelligence of the Enemys movemts. and designs; that by a comparison of Accts. proper & just conclusions may be drawn.


   
   Timothy Pickering (1745–1829) had been appointed quartermaster general in Aug. 1780.



   
   Ezekiel Cornell (1733–1800), was a delegate to the Continental Congress from Rhode Island 1780–83 and member of the Board of War. In the spring of 1781 he had received leave from Congress “for visiting the military Magazines, Laboratories, etc., and causing some necessary reforms” (LMCCEdmund C. Burnett, ed. Letters of Members of the Continental Congress. 8 vols. 1921–36. Reprint. Gloucester, Mass., 1963., 6:65). See also GW to Board of War, 8 May 1781 (DLC:GW). Cornell reported back to GW on 24 May 1781 (DLC:GW).



   
   Maj. Benjamin Tallmadge (1754–1835), a native of Brookhaven, N.Y., conducted secret service operations for GW in the New York area, operating under the name of John Bolton, from 1778 to the end of the war.


   
   Samuel Culper was the name used by two New York intelligence agents who furnished information on British troops and naval movements in the area of New York and Long Island. Samuel Culper, Sr., was Abraham Woodhull (c.1750–1826) of Setauket, Long Island. Samuel Culper, Jr., was Robert Townsend (1753–1838) of Oyster Bay, Long Island. From 1778 to the end of the war, both, usually reporting to GW through Benjamin Tallmadge, gave invaluable information on British activities. For the operation of this intelligence ring, see PENNYPACKERMorton Pennypacker. General Washington’s Spies On Long Island and In New York. Brooklyn, 1939., BARBERA. Richard Barber. “The Tallmadge-Culper Intelligence Ring: A Study of American Revolutionary Spies.” Master’s thesis, Columbia University, 1963., and FORD [4]Corey Ford. A Peculiar Service. Boston, 1965..


   
   Tallmadge had written to GW, 25 April, stating that the Culpers had decided Townsend should take up residence in New York City if his frequent trips back and forth from Long Island to the city were not to lead to enemy suspicion. A sum of money was therefore necessary to defray his expenses and Woodhull had volunteered to advance 100 guineas (DLC:GW). GW’s letter to Tallmadge concerning the Culpers is dated 30 April 1781 (DLC:GW).



   
   On 1 May, GW wrote to Elias Dayton (1737–1807), a colonel in the New Jersey Line, stressing the importance of intelligence from New York (Kunglia Biblioteket, Stockholm).


   
   Elizabethtown is now Elizabeth, N.J.


 


May 2d. No occurrence of note. A very fresh and steady gale of Wind all day from the So. East. Upon its shifting (about dusk) it blew violently, & continued boisterous through the Night or greatest part of it.
 


4th. A Letter of the Baron de Steuben’s from Chesterfield Court House Virga. dated the 21st. Ulto. informs that 12 of the Enemys Vessels but with what Troops he knew not, had advanced up James River as high as Jamestown—that few Militia were in arms and few arms to put into their hands—that he had moved the public Stores from Richmond &ca. into the interior Country.
A Letter from the Marqs. de la Fayette, dated at Alexandria on the 23d., mentioned his having commenced his march that day for Fredericksburg—that desertion had ceased, & that his detachment were in good Spirits.


   
   Friedrich Wilhelm Augustus von Steuben (1730–1794), after an extensive military career in Europe, came to the United States bearing somewhat inflated European references in Dec. 1777. Joining GW at Valley Forge in Feb. 1778, he quickly proved his value to the Continental forces as an instructor in discipline and tactics, his “blue book”—Orders and Discipline of the Troops of the United States—becoming the manual of instruction in the U.S. Army for many years. On 5 May 1778 he was appointed inspector general of the army with the rank of major general (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 11:465). In Oct. 1780, when Maj. Gen. Nathanael Greene replaced Horatio Gates as commander of the Southern Department, Steuben accompanied Greene in order to aid in the restoration of the army in the South. Setting up headquarters at Chesterfield Court House, Va., about 12 miles south of Richmond, he attempted to organize Virginia’s defenses and arrange for men and supplies for Greene in the Carolinas. In Dec. 1780 Sir Henry Clinton dispatched to Virginia from New York a fleet and over 1,500 British soldiers under the command of Benedict Arnold, now a brigadier general in the British army. The force landed at Hampton Roads 30 Dec. 1780 and, moving up the James River, took Richmond 5–7 Jan. 1781, then withdrawing to Westover. Steuben participated in the attempt to halt the British in Virginia in the spring of 1781 (see PALMERJohn McAuley Palmer. General Von Steuben. New Haven, 1937., 237–72). In mid-April, Arnold and Maj. Gen. William Phillips, now in command of British

forces in Virginia, moved against the Continental troops in Richmond and Chesterfield Court House. Lafayette arrived at Richmond 29 April with reinforcements in time to force Phillips’s withdrawal to the area of Jamestown Island. Steuben’s letter to GW of 21 April is in DLC:GW.



   
   The marquis de Lafayette (1757–1834) had been selected by GW in Feb. 1781 to lead a force of 1,200 light infantry to Virginia to halt Arnold’s advance. Lafayette was to cooperate with a French fleet under Admiral Destouches. The plan to capture Arnold’s forces failed, partly because the damage inflicted on Destouches’s fleet by a British naval force under Admiral Marriot Arbuthnot in an engagement on 16 Mar. had sent the French back to Newport, R.I. Arnold himself had been substantially reinforced by the arrival of British transports. Lafayette and his troops remained in Virginia, and on 6 April 1781 GW ordered him to march south to reinforce Greene (DLC:GW). On 21 April he reached Alexandria.


 


5th. Accounts from Brigadr. Genl. Clinton at Albany, dated the 30th. ulto. & 1st. Inst., filled me with anxious fears that the Garrison of fort Schuyler would be obliged to evacuate the Post for want of Provisions and that a Mutiny in the other Troops was to be apprehended. In consequence of this alarming information, I directed the Q. M. Gl. to send 50 Barls. of flour & the like qty. of Salted Meat immy. up for the Garrison of Fort Schuyler—but of the latter there being only 24 in Store, no more could be sent.


   
   Brig. Gen. James Clinton (1733–1812), brother of Gov. George Clinton of New York, had become commander of the Northern Department in 1780. Clinton’s letter, from his headquarters at Albany, dated 30 April with a postscript of 1 May, informed GW of reports from Maj. Gen. Philip Schuyler that Saratoga, Fort Schuyler, and indeed almost every post in the area had had almost no beef for nearly a month. “The spirit of desertion has sometime past prevailed” (DLC:GW). Fort Schuyler, in the area of present-day Rome, N.Y., was the former Fort Stanwix, rebuilt and renamed in 1776.



   
   GW to Timothy Pickering, 4 May 1781 (DLC:GW). On 5 May, GW wrote to Clinton informing him that the supplies for Fort Schuyler were on the way but that the other posts would have to be relieved “from the Counties of Massachusetts, which are nearest to you” (CSmH).


 


6th. Colo. Menonville, one of the Adjutt. Generals in the French Army came to Head Quarters by order of Count de Rochambeau to make arrangements for supplying the Troops of His Most Christian Majesty with certain provisions contracted for by Doctr. Franklin. This demand, tho’ the immediate compliance with it, was not insisted upon, comports illy with our circumstances; & is exceedingly embarrassing.
The D[eputy] Q[uarter] M[aster] at Sussex C[our]t House,

conceiving that the Provision Magazine, & other stores at that place were exposed to a surprize, and in danger of being destroyed by the Indians & Tories who were infesting the Settlement at Minisink, I directed Colo. Dayton to send a guard there from the Jersey Brigade near Morristown.
Mr. John Flood (at present a liver at lower Salem) whom I had sent for to obtain from him an acct. of the Harbours in the Sound from Frogs point Eastward, arrived; and gave the information wch. is filed in my Office.
Other letters arriving this Evening late (more expressive of the wants of the York Troops at Albany, & the Posts above) I ordered 100, out of 131 Barrls. of Flour which were in Store, to be immediately sent up; & again called upon the Q. M. Genl. in the most pointed terms to send active men to forward on, by every means they could devise, the Salted provs. in Connecticut; & flour from Sussex Ct. Ho. &ca.
That the States might not only know our Wants, which my repeated & pressing letters had recently, & often communicated, but, if possible, be impressed with them and adopt some mode of Transporting it to the Army, I resolved to send Genl. Heath (2d. Offr. in Commd.) to make to the respective legislatures East of York State, pointed representations; & to declare explicitly that unless measures are adopted to supply transportation, it will be impossible to subsist & keep the Troops together.


   
   François Louis Arthur Thibaut, comte de Ménonville (1740–1816), was appointed lieutenant colonel in the French army in 1772 and came to America as aide to the French general staff.



   
   The French army at Newport was encountering the same problems in obtaining supplies as the American army. Although the French army had usually paid for its supplies—some estimates of expenditures run as high as $6 million—locating adequate provisions remained a problem. From France, Benjamin Franklin reported to Congress in Dec. 1780 that he had made an arrangement with the French ministry to have delivered for the use of the French troops in America “such Provisions as may be wanted from time to time, to the Amount of 400 thousand Dollars . . . the said Provisions to be furnished at the current Prices for which they might be bought with Silver Specie” (Franklin to Samuel Huntington, 2 Dec. 1780, DNA:PCC, Item 82). On the assumption that Franklin had signed the contract as a form of payment to the French government for funds furnished him by France to discharge bills of exchange drawn on him by Congress, that body confirmed the contract and agreed to provide the supplies (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 19:372–73; 20:528).


	
   
   GW’s interview with Ménonville lasted several days, after which GW referred him to Congress for a decision. For the negotiations with Ménonville, see WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 22:43–45, 56–58; Ménonville to GW, 8 May 1781 (Aff. Etr., Corr. Pol., Etats-Unis, supp. vol. 15); GW to the President of Congress, 8 May 1781 (DNA:PCC, Item 152). Ménonville then conferred with Robert Morris, superintendent of finance, who informed him that the prospects for supplying the French army were not promising. By late July, however, Morris wrote Franklin that he would endeavor to carry out the commitment to France (Morris to Franklin, 21 July 1781, DLC: Robert Morris Papers).



   
   Newton, N.J.



   
   GW may be referring to the site of a ford across the Delaware River in Sullivan County, N.Y., which had been the scene of a battle between the Mohawks and Tories and the Patriots in July 1779, or to the village of Minisink some 25 miles east of the ford (BOATNER [2]Mark M. Boatner III. Landmarks of the American Revolution. New York, 1975., 265).



   
   Flood, a sea captain, who had “formerly lived at Maroneck,” apparently carried out minor intelligence errands for GW in the Long Island area. A copy of his report, in GW’s handwriting, is in DLC:GW.


   
   Lower Salem was in Westchester County, N.Y. In 1840 the name was changed to Lewisboro.


   
   
   See William Heath to GW, 6 May 1781, James Clinton to GW, 4 May 1781, and George Clinton to GW, 6 May 1781 (DLC:GW). GW wrote to Timothy Pickering concerning the desperate need of provisions at the New York posts, 6, 7 May 1781 (DNA: RG 93, MS File Nos. 26368, 26372).



   
   At this time Maj. Gen. William Heath (1737–1814) was in command of the area of the lower Hudson. GW’s instructions, 9 May 1781, are in DLC:GW.


 


7th. The Wind which blew with great force from the So. East the last two days was accompanied this day by incessant Rain and was a most violent Storm & is supposed to have done damage to Ships on the Coast.
 


9th. Went to the Posts at West point, and found by enquiry of General Heath, that all the Meat deposited in the advanced redoubts for contingent purposes would not, if served out, serve the Army two days—that the Troops had drawn none that day & that none remained in the common Magazine.
 


10th. The Q. M. Genl. representing, that it was not in his power to get the Salt Meat of Connecticut transported—even for the Money that was put into his hands for this purpose—the people now alledging that they had no forage—when the badness of the roads was an excuse when they were called upon by the Executive of their State in the Month of March and that nothing but Military force could affect the transport for our present wants. Parties were ordered out accordingly and the Officers commanding them directed to receive their Instructions from him.


   
   Timothy Pickering to GW, 9 May 1781 (DLC:GW). GW’s instructions to Pickering, 10 May 1781, are in MHi: Pickering Papers.


 



11th. Major Genl. Heath set out this day for the Eastn. States, provided with Instructions, and letters couched in strong terms—representing the distresses of the Army for want of provisions and the indispensable necessity of keeping up regular supplies by the adoption of a plan, which will have system & permanency in’t.
This day also I received advice from Colo. Dayton that 10 Ships of the line, and 3 or 4000 Troops had sailed from New York. The intelligence was immediately communicated to Congress, and to the French Genl. & Admiral at R. Isld.


   
   See entry for 6 May 1781. Heath carried with him a circular letter of 10 May to the New England states from GW stressing the army’s need for supplies: “From the Post of Saratoga, to that of Dobbs Ferry inclusive, I believe there is not (by the Returns & Reports I have received) at this moment, one day’s supply of Meat for the Army on hand. Our whole dependence for this Article is on the Eastern States: their resources of it, I am persuaded are ample. . . . I have struggled to the utmost of my ability, to keep the Army together; but all will be in vain, without the effectual assistance of the States” (DLC:GW).



   
   Elias Dayton to GW, 9 May 1781 (DLC:GW). GW received Dayton’s letter on 10 May. On 11 May he ordered Dayton “either to confirm or contradict, as speedily as possible and with as much precision as you can, as to the number of Ships of War, Troops and destination” (DLC:GW). Dayton’s letter was forwarded to the president of Congress on 11 May with GW’s comment that “it does not carry the strongest marks of credibility” (DNA:PCC, Item 152). The information was sent to the comte de Rochambeau, in command of the French forces at Newport, 11 May 1781, with a request that it be transmitted to Charles René Dominique Gochet, chevalier Destouches (1727–1794), temporarily commanding the French fleet at Newport (DLC:GW).


 


12th. Colo. Dayton’s intelligence, so far as respected the Sailing of Troops, was confirmed by two sensible deserters from Kingsbridge; which place they left yesterday Morning at two Oclock. They add the detachment consisted of the Grenadrs. (Bh.)—the Corps. of Anspach (two Battalions) & the 37th. & 43d. British regiments, amounting, as is supposed, to about 2000 Men under the Command of Majr. Genl. Redeisel.


   
   In spite of opposition from Arnold and Cornwallis, Clinton planned to move operations to the Delaware Neck (see CLINTONWilliam B. Willcox, ed. The American Rebellion: Sir Henry Clinton’s Narrative of His Campaigns, 1775–1782, with an Appendix of Original Documents. New Haven, 1954., 274–75; MACKESYPiers Mackesy. The War for America, 1775–1783. Cambridge, Mass., 1964., 408–9). The “Corps of Anspach” consisted of mercenary troops hired by the British from the German principality of Ansbach-Bayreuth. When in Jan. 1776 the duke of Brunswick agreed to provide some 4,000 mercenaries to the British for the American campaign, he placed Friedrich Adolf von Riedesel, Baron von Eisenbach (1738–1800), in command of the first of his troops to sail for America. In Oct. 1777 Riedesel was among those who surrendered

at Saratoga. According to the terms of the Convention of Saratoga, the British and Hessian forces were to be allowed to sail to England with the stipulation they would not again serve in America. Fearing that their return to Britain would free other troops for service in America, the Continental Congress refused to honor the agreement, and Riedesel and the other British and Hessians from Saratoga became the so-called Convention Army. Quartered first in Boston, the Convention troops were later shifted to Charlottesville, Va. Riedesel and his family remained in Charlottesville until Oct. 1780, when he was exchanged. After his exchange Riedesel was then given a command on Long Island by the British (see RIEDESELMarvin L. Brown, Jr., ed. Baroness von Riedesel and the American Revolution: Journal and Correspondence of a Tour of Duty, 1776–1783. Chapel Hill, N.C., 1965., xxi—xli).


   
 


13th. Received Letters from Count de Rochambeau advising me of the arrival of his Son & from Count de Barras informing me of his appointment to the Command of the French Squadron at Rhode Island—both solliciting an Interview with me as soon as possible. Appointed, in answer, Monday the 21st. Inst. & Wethersfield, as the time & place of Meeting.


   
   Rochambeau to GW, 11 May 1781 (DLC:GW). Rochambeau’s son, Donatien Marie Joseph de Vimeur, vicomte de Rochambeau (1755–1813), served with his father in America as mestre de camp en second of the Régiment de Bourbonnais, commanding a battalion of grenadiers at the Battle of Yorktown. In May 1781 the younger Rochambeau had just returned from France, where he had gone in Oct. 1780 in the hope of obtaining additional supplies for the American campaign. The French frigate Concorde had brought the comte de Rochambeau dispatches from the minister of war and the minister of marine informing him that the anticipated

reinforcement of troops would not be available for the campaign and that the present army under Rochambeau would serve under GW’s orders. A sum of six million livres tournois had been granted for the supply of the American army (DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:466–70). In addition, he learned that Admiral de Grasse’s fleet had been ordered to the West Indies and would be available to support the upcoming summer campaign. In light of this new information Rochambeau urgently requested a conference with GW (see also CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 78). GW agreed to meet with Rochambeau and Admiral Barras at Wethersfield, Conn., on 21 May (GW to Ralph Pomeroy, 14 May 1781, DLC:GW).



   
   Jacques Melchior Saint-Laurent, comte de Barras, had replaced Admiral de Ternay as commander of the French naval squadron at Newport. Admiral Destouches had been in temporary command. Barras’s letter to GW, 11 May 1781, is in DLC:GW.


 


14th. About Noon, intelligence was recd. from Genl. Patterson at West point, that the Enemy were on the No. side of Croton in force—that Colo. Green, Majr. Flag, & some other officers with 40 or 50 Men were surprized & cut off at the Bri⟨dg⟩e & that Colo. Scammell with the New Hampshire Troops had Marched to their assistance. I ordered the Connecticut Troops to move in & support those of New Hampshire.
In the evening, information was brot. that the enemy (consisting of about 60 horse, & 140 Infantry) had retreated precipitately & that several of our Soldiers had been inhumanly murdered.


   
   John Paterson (1744–1808) had served first as a colonel in the Massachusetts militia and after Jan. 1776 in the Continental Army, attaining the rank of brigadier general Feb. 1777. In 1781 he was in command of the 2d Massachusetts brigade, operating around West Point (EGLESTONThomas Egleston. The Life of John Paterson: Major-General in the Revolutionary Army. New York, 1894., 124). Paterson’s two letters of 14 May to GW containing this information are in DLC:GW. Col. Christopher Greene, commanding the 1st Rhode Island Regiment, and Maj. Ebenezer Flagg, of the same regiment, were part of a small force guarding a ford on the Croton River in Westchester County, N.Y. Both men were killed in a surprise attack just after sunrise on 13 May by a troop of James De Lancey’s Tories. The Americans were particularly incensed by rumors that Greene, wounded in the first attack, was “carried into the woods and barbarously murdered” by the Tories (THACHERJames Thacher. Military Journal of the American Revolution, From the commencement to the disbanding of the American Army; Comprising a detailed account of the principal events and Battles of the Revolution, with their exact dates, And a Biographical Sketch of the most Prominent Generals. Hartford, 1862., 262). See also MOORE [2]Frank Moore. Diary of the American Revolution from Newspapers and Original Documents. 2 vols. New York, 1859–60., 2:427–28; GW to Samuel Huntington, 17 May 1781, DNA:PCC, Item 152. A copy of GW’s letter to Paterson, 14 May, ordering him to dispatch troops of the Connecticut Line to reinforce Col. Alexander Scammell’s New Hampshire forces is in DLC:GW. On the same day Paterson informed GW that De Lancey’s force had withdrawn (DLC:GW).


   
   Alexander Scammell (1747–1781) was adjutant general on GW’s staff Jan. 1778–Jan. 1781. He was mortally wounded during the siege of Yorktown under conditions of considerable controversy, the Americans charging that he had been shot after surrendering to a party of British soldiers (see THACHERJames Thacher. Military Journal of the American Revolution, From the commencement to the disbanding of the American Army; Comprising a detailed account of the principal events and Battles of the Revolution, with their exact dates, And a Biographical Sketch of the most Prominent Generals. Hartford, 1862., 280; TUCKEREdward M. Riley. “St. George Tucker Journal of the Siege of Yorktown, 1781.” William and Mary Quarterly, 3d ser., 5 (1948): 375–95., 381). At this time he was in command of the 1st New Hampshire Regiment.


 



15th. Information, dated 12 oclock yesterday reports 15 Sail of Vessels & a number of Flatboats to be off Fort Lee. Ordered a detachment of 200 Men to March immediately to support the Post at Dobbs’s. ferry—countenance the Militia, & cover the Country in that Neighbourhood.
Intelligence from C—— Senr., dated 729—a detachment is expected to Sail tomorrow from New York, & said to consist of the Anspach Troops’s 43d. B. Regiment, remainder of the 76th., 80th., 17th. Dragoons, & Infantry of the same—to be conveyed by 7 Ships of the line, 2 fifties, & 3 forty fours which are to cruize of the Capes of Virginia. He gives it as the opinion of C—— Junr. that the above detachmt. does not exceed 2000 Men—that not more than 4000 remain—wch. is only (he adds) to be accounted for on the supposition of their expecting a reinforcement immediately from Europe.


   
   Fort Lee was on the New Jersey side of the Hudson River, opposite Fort Washington.



   
   GW to John Paterson, 15 May 1781 (DLC:GW).



   
   “729” was the cipher for Setauket, Long Island, where Samuel Culper, Sr., was operating (see entry for 1 May 1781).



   
   See entry for 12 May 1781.


 


16th. Went to the Posts at West point. Received a particular acct. of the surprize of Colo. Green & the loss we sustained which consisted of himself & Major (Flag) killed—three officers & a Surgeon taken prisoners (the latter & two of the former wounded)—a Sergeant & 5 R[ank] & F[ile] killed—5 left wounded & 33 made Prisoners & missing—in all 44 besides Officers.
The report of the number of Shipping &ca. at Fort Lee was this day contradicted in part—the number of Vessels being reduced, & said to be no higher than Bulls ferry. In consequence of this intelligence Lt. Colo. Badlam who marched with the detachment of 200 Men pursuant to the order of Yesterday & had reached Stony point halted—but was directed not to return till the designs of the enemy were better understood.


   
   For the attack on Greene’s force, see entry for 14 May 1781.



   
   Bull’s Ferry was approximately two miles below Fort Lee.



   
   Ezra Badlam (d. 1788) was lieutenant colonel of the 8th Massachusetts Regiment. See entry for 15 May 1781.


 


17th. Received a letter from Captn. Lawrence, near Dobbss ferry, informing me that abt. 200 Refugees were building a block house & raising other works at Fort Lee. Order’d the detachment

   

which had halted at Kings Ferry & another forming under Colo. Scammel to advance down & endeavour to annoy, if they could not prevent them.
A Letter from Genl. Foreman of Monmouth (dated the 14th. Instt.) informs me that the British fleet from New York consisting of Seven Ships of 60 Guns & upwards—12 large Transport Vessels, & 10 topsail Schooners & Sloops made Sail from Sandy hook the 12th., with the wind at So. East. but veering round to the Southward, & Westward, it returned within the hook & lay there till 10 o’clock next day when it again Sailed. By two oclock it was clear of the hook and steering Southward.


   
   Jonathan Lawrence, Jr. (d. 1802), was a captain in the Corps of Sappers and Miners. His letter to GW, 16 May 1781, is in DLC:GW. On receipt of this letter, GW ordered Alexander Scammell to incorporate Lawrence’s New York Levies and any available New Jersey militia in his command and, if possible, attack the British party of refugees at Fort Lee (GW to Scammell, 17 May 1781, DLC:GW). The British received intelligence reports of GW’s plans and Sir Henry Clinton ordered the refugees to withdraw from the post (MACKENZIE [2]Diary of Frederick Mackenzie Giving a Daily Narrative of His Military Service as an Officer of the Regiment of Royal Welch Fusiliers during the Years 1775–1781 in Massachusetts, Rhode Island and New York. 2 vols. Cambridge, Mass., 1930., 2:526–27).



   
   King’s Ferry was the Hudson River crossing between Verplanck’s Point and Stony Point.



   
   David Forman (1745–1797) was a brigadier general in the New Jersey militia. Forman’s letter to GW is in DLC:GW.


 


18th. Received Letters from Generals Schuyler and Clinton giving an acct. of the threatened Invasion of the Northern Frontier of this State from Canada, and of the unfavourable prospects from Vermont and of the destruction of the Post of Fort Schuyler—the indefensible State of the Works occasioned thereby & submitting for considn. the propriety of removing the Garrison to the German Flatts which he (that is Clinton) was requested to do if it appear’d to be the sense of the Governor & other principal Gentn. of the State that it would be eligable.
Set out this day for the Interview at Weathersfield with the Count de Rochambeau & Admiral Barras. Reached Morgans Tavern 43 Miles from Fishkill Landing after dining at Colo. Vandebergs.


   
   After his resignation from the Continental Army in 1779, Philip Schuyler (1733–1804) was a delegate to the Continental Congress from New York 1779–80 and served in the New York Senate 1780–84. Although at this time Schuyler was involved principally in the management of his New York estates and his business affairs, his advice was frequently sought about military matters in northern New York. In Mar. 1781 he was appointed state surveyor general and in an unofficial capacity was active in procuring supplies for the army in New York State (GERLACHDon R. Gerlach. “Philip Schuyler and the New York Frontier in 1781.” New-York Historical Society, Quarterly Bulletin 53 (1969): 148–81., 156–59). Schuyler’s letter,

15 May 1781, is addressed to Brig. Gen. James Clinton and was enclosed, with other correspondence, in Clinton’s letter to GW, 16 May 1781 (DLC:GW). At the beginning of May 1781 the barracks at Fort Schuyler had been partially destroyed by fire and further devastated by a heavy rainstorm which followed. On 27 May, GW informed Congress that the post had been abandoned and the garrison and stores removed to German Flats (in the area of present-day Herkimer, N.Y.), since a post at that location “would be more easily supported, and equally advantageous to the security of the Frontier” (GW to Samuel Huntington, 27 May 1781, NjP: De Coppet Collection).



   
   The Connecticut assembly was meeting at Hartford, so the conference with the French was held at nearby Wethersfield. Morgan’s tavern was probably the establishment kept by Gideon Morgan, who was licensed in 1781 as a tavern keeper in Washington, Litchfield County, Conn. (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 1:442). Also in GW’s party were Brig. Gen. Henry Knox (1750–1806), chief of artillery for the Continental Army, and the French engineer Brig. Gen. Louis Le Bègue Duportail, who had been serving with the American forces since 1777.


 


19th. Breakfasted at Litchfield—dined at Farmington & lodged at Weathersfield at the House of Joseph Webb Esqr. (the Quarters wch. were taken for me & my Suit).


   
   GW may have breakfasted at Samuel Sheldon’s tavern in Litchfield. In Wethersfield, GW and his suite lodged at Webb House, owned at this time by Col. Joseph Webb (1749–1815) and his wife, Abigail Chester Webb. Webb’s brother, Samuel Blachley Webb (1753–1807), had served as GW’s aide-de-camp from June 1776 to Jan. 1777. The officers in the French party lodged at Stillman’s tavern. See also Conn. Courant, 29 May 1781.


 


20th. Had a good deal of private conversation with Govr. Trumbull who gave it to me as his opinion that if any important offensive operation should be undertaken he had little doubt of our obtaining Men & Provision adequate to our wants. In this opinion Colo. Wadsworth & others concurr’d.


   
   Jonathan Trumbull, Sr. (1710–1785), served as governor of Connecticut from 1769 to 1784. He was closely involved with the state’s heavy responsibilities in supplying the Continental Army. Although GW and Trumbull generally worked well together, the commander in chief was occasionally impatient with the governor’s difficulties in raising provisions.



   
   Jeremiah Wadsworth (1743–1804), a native of Hartford, Conn., had already become established as a merchant when he was appointed in 1775 commissary of the Connecticut militia. In 1777 the Continental Congress named him deputy commissary general of purchases, and from April 1778 to Dec. 1779 he served as commissary general of the army. In 1780 he agreed to act unofficially as advance purchasing agent for the supply of Rochambeau’s army and later, in partnership with John Barker Church (operating under the alias of John Carter), contracted to become provisioning agent for much of the French army in America (see DESTLERChester M. Destler. Connecticut: The Provisions State. Chester, Conn., 1973., 50–54; CHASTELLUXMarquis de Chastellux. Travels in North America in the Years 1780, 1781 and 1782. Translated and edited by Howard C. Rice, Jr. 2 vols. Chapel Hill, N.C., 1963., 1:258).


 



21st. The Count de Rochambeau with the Chevr. de Chastellux arrived about Noon. The appearance of the British Fleet (under Adml. Arbuthnot) off Block Island prevented the attendance of the Count de Barras.


   
   François Jean le Beauvoir, chevalier de Chastellux (1734–1788), entered the French army at the age of 13, reaching the rank of colonel by 1759, and serving with some distinction in the Seven Years’ War. After 1763, while he retained his position in the army, his literary activities earned him a place among the Encyclopedists and philosophes (see Howard Rice’s introduction to CHASTELLUXMarquis de Chastellux. Travels in North America in the Years 1780, 1781 and 1782. Translated and edited by Howard C. Rice, Jr. 2 vols. Chapel Hill, N.C., 1963., 1:1–25). In 1780 Chastellux was promoted to maréchal de camp and named a major general in Rochambeau’s army. He arrived in America in July 1780 with Admiral de Ternay’s fleet, served in the Yorktown campaign, and remained in America until Jan. 1783. His relations with GW were excellent, and they remained in correspondence after the war.



   
   Marriot Arbuthnot (c.1711–1794) was an admiral in the British navy and commander of the American station. Baron von Closen, writing at Newport, noted in his journal on 18 May that at “11 o’clock, 10 sails were discovered, which were signalled a little later to be warships. They anchored off Judith Point and Block Island [Rhode Island]” (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 79). These were probably ships of the fleet which had sailed from New York on 9 May (see entry for 12 May 1781) to escort British and Hessian troops to the Chesapeake. Frederick Mackenzie noted on 25 May that “There has been no account from the fleet since it sailed from hence. ’Tis supposed that after seeing the transports with the troops for the Chesapeak, safe past the Delaware, the Admiral returned to cruize off Rhode-Island” (MACKENZIE [2]Diary of Frederick Mackenzie Giving a Daily Narrative of His Military Service as an Officer of the Regiment of Royal Welch Fusiliers during the Years 1775–1781 in Massachusetts, Rhode Island and New York. 2 vols. Cambridge, Mass., 1930., 2:530). Barras was reluctant to leave Newport for Wethersfield after the arrival of the British fleet, partly because the French were in daily expectation of the arrival of a convoy from France and he had hoped to sail to meet the French ships (RICEHoward C. Rice, Jr., and Anne S. K. Brown, eds. The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783. 2 vols. Princeton, N.J., 1972., 1:27; CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 79).


 


22nd. Fixed with Count de Rochambeau upon a plan of Campaign—in Substance as follows. That the French Land force (except 200 Men) should March so soon as the Squadron could Sail for Boston—to the North River & there, in conjunction with the American, to commence an operation against New York (which in the present reduced State of the Garrison it was thought would fall, unless relieved; the doing which wd. enfeeble their Southern operations, and in either case be productive of capital advantages) or to extend our views to the Southward as circumstances and a Naval superiority might render more necessary & eligable. The aid which would be given to such an operation in this quarter—the tardiness with which the Regiments would be filled for any other—the insurmountable difficulty & expence of Land transportation—the waste of Men in long marches (especially where there is a disinclination to the Service—objections

to the climate &ca.) with other reasons too numerous to detail, induced to this opinion. The heavy Stores & Baggage of the French Army were to be deposited at Providence under Guard of 200 Men (before mentioned) & Newport Harbour & Works were to be secured by 500 Militia.


   
   The Wethersfield Conference was held in the Webb House. Rochambeau informed GW of the probability that the combined French and American forces would be able to count on the arrival of de Grasse’s fleet in American waters later in the summer. The main question to be considered at Wethersfield was where the summer campaign should take place. Rochambeau contended that Virginia offered the best hope for a successful campaign, while GW stressed the advantages of an attack on the British in New York. “The Enemy by several detachments from New York having reduced their force at that Post to less than one half of the number which they had at the time of the former conference at Hartford in September last; it is thought advisable to form a junction of the French & American Armies upon the North [Hudson] River as soon as possible, and move down to the vicinity of New York to be ready to take advantage of any oppertunity which the weakness of the enemy may afford” (“Conference with Comte de Rochambeau,” 23 May 1781, DLC:GW). See also the more complete report of the interview in the Rochambeau Papers, Paul Mellon Collection, Upperville, Va.; KEIMDeB. Randolph Keim. Rochambeau: A Commemoration by the Congress of the United States of America of the Services of the French Auxiliary Forces in the War of Independence. Washington, D.C., 1907., 381–83; and an account in Arch. des Aff. Etr., Corr. Pol., Etats-Unis, supp. vol. 15. In Mar. 1781 GW and Rochambeau had determined at a conference at Hartford that the French fleet would remain at Newport, a decision that conflicted with Admiral Barras’s orders which had stipulated that after Rochambeau marched to join GW the fleet would sail for Boston. In light of the possible transfer of the fleet it was decided at the meeting that the entensive stores and munitions which had been collected at Providence for the use of the fleet at Newport “may safely remain there under the Guard of 200 French Troops” (DLC:GW). Later, however, a council of war of French officers at Newport decided that Barras’s fleet would remain at Newport rather than move operations to Boston. See also Rochambeau to GW, 31 May 1781, DLC:GW; DONIOLHenri Doniol. Histoire de la Participation de la France à l’établissement des États-Unis d’Amérique: Correspondance Diplomatique et Documents. 5 vols. Paris, 1886–92., 5:477–86.


   
   Governor Trumbull dined with GW on 22 May (WEBB [2]Worthington Chauncey Ford, ed. Correspondence and Journals of Samuel Blachley Webb. 3 vols. New York, 1893–94., 2:340–41).


 


23d. Count de Rochambeau set out on his Return to Newport, while I prepared and forwarded dispatches to the Governors of the four New England States calling upon them in earnest & pointed terms, to compleat their Continental Battalions for the Campaign, at least, if it could not be done for the War or 3 Years—to hold a body of Militia (according to the Proportion given them) ready to march in one Week after being called for and to adopt some effectual mode to supply the Troops when assembled with Provisns. & Transportation.
I also sollicited the Governors of the States of Massachusetts & Connecticut earnestly for a Loan of Powder & the means of Transporting it to the Army.

A Letter from Genl. St. Clair came to hand with accts. of an apparent intention of the enemy to evacuate New York.


   
   Rochambeau reached Newport on 27 May (CLOSENEvelyn M. Acomb, ed. The Revolutionary Journal of Baron Ludwig von Closen, 1780–1783. Chapel Hill, N.C., 1958., 80).



   
   A copy of GW’s circular letter to the governors of the New England states, dated 24 May 1781, is in DLC:GW.



   
   On 25 May 1781 GW wrote to Massachusetts governor John Hancock requesting that “as great a loan of powder from the State of Massachusetts as can possibly be spared” be sent to Fishkill, N.Y. A similar letter was sent to Connecticut governor Jonathan Trumbull, Sr., on the same day (Ct).



   
   In May 1781 Maj. Gen. Arthur St. Clair (1736–1818) was at Headquarters at New Windsor. His letter to GW, 21 May 1781, also transmitted a report that Sir Henry Clinton had been making inquiries “whether there was any probability that Congress would listen to Terms of Accommodation separately from France” (anonymous donor).


 


24th. Set out on my return to New Windsor—dined at Farmington and lodged at Litchfield.


   
   GW’s lodgings in Litchfield were probably at Samuel Sheldon’s tavern or at Capt. William Stanton’s tavern in Kilbourn House, both on North Street (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 1:62).


 


25th. Breakfasted at Squire Cogswells—dined at Colo. Vandeburgs & reached head Quarters about Sunset where I found letters from Generls. Schuyler & Clinton, full of uncertain information respecting the enemys landing at Crown point & intention to penetrate on the Hudson & Mohawk Rivers. This uncertainty respects the number, not the fact—the latter seeming to be beyond a doubt. In consequence of this information I ordered the Companies of Vanscaicks Regiment at West point to hold themselves in readiness to Move at an hours warning.


   
   The tavern kept by William and Anna Whittlesey Cogswell was “near the village of New Preston, in the town of Washington” (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 1:63).



   
   The letters from James Clinton and Philip Schuyler to GW, both dated 22 May 1781, are in DLC:GW. Schuyler’s letter relayed a report that “four thousand of the Enemy are actually come to crown point and Tyconderoga.”



   
   Goose Van Schaick (1736–1789) became colonel of the 2d New York Regiment in June 1775. Van Schaick’s regiment at this time was the 1st New York Regiment, of which he served as colonel from Nov. 1776 to Nov. 1783 (BERGFred Anderson Berg. Encyclopedia of Continental Army Units: Battalions, Regiments, and Independent Corps. Harrisburg, Pa., 1972., 84).


 


26th. Received a Letter from the Honble. Jno. Laurens Minister from the United States of America at the Court of Versailles—informing me that the Sum of 6,000,000 of Livres was granted as a donation to this Country—to be applied in part to the purchase of Arms—Cloaths &ca. for the American Troops and the

ballance to my orders, & draughts at long sight and that a Fleet of 20 Sail of the Line was on its departure for the West Indies 12 of which were to proceed to this Coast where it was probable they might arrive in the Month of July. He also added that the Courts of Petersbg. & Vienna had offered their Mediation in settling the present troubles wch. the King of France, tho’ personally pleas’d with, could not accept without consulting his Allies. A Letter from Doctr. Lee—inclosing extracts of one from his Brother Wm. Lee Esqr. dated the 20th. of Feby. holds out strong assurances of Peace being restored in the course of this Yr.
   


   
   John Laurens (1754–1782), of South Carolina, son of Henry Laurens, former president of the Continental Congress, had been appointed aide-de-camp to GW in 1777. In Dec. 1780 John Laurens was made a special envoy to France to obtain additional aid for the United States. When he returned from his mission to France he rejoined the army, participated in the Yorktown campaign, and was killed in a minor skirmish with the British at Combahee Ferry, S.C., in Aug. 1782. For the objectives of Laurens’s mission to France, see his memorial to the comte de Vergennes (WHARTONFrancis Wharton, ed. The Revolutionary Diplomatic Correspondence of the United States. 6 vols. Washington, D.C., 1889., 4:318–21). His letter to GW, written from Paris, 24 Mar. 1781, is in DLC:GW.



   
   Vergennes had told Laurens that “The Courts of Petersburg & Vienna have offered their mediation. The King has answered that it would be personally agreeable to him, but that he could not as yet accept it, because he has Allies whose concurrence is necessary. Mr. Franklin is requested to communicate the Overture and Answer to Congress, and to engage them to send their instructions to their plenipotentiaries. It is supposed the Congress

will accept the mediation with eagerness” (Laurens to GW, 24 Mar. 1781, DLC:GW). For the mediation attempts of Russia and Austria and Vergennes’s maneuvers, see BEMISSamuel Flagg Bemis. The Diplomacy of the American Revolution. 1935. Reprint. Bloomington, Ind., and London, 1967., 172–88; MORRISRichard B. Morris. The Peacemakers: The Great Powers and American Independence. 1965. Reprint. New York, 1970., 173–90. The Austro-Russian mediation offer was transmitted to Congress by the French minister on 26 May 1781 (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 20:560–63).



   
   Arthur Lee (1740–1792), a member of the powerful Lee family of Virginia, was educated at Eton and studied medicine at the University of Edinburgh, receiving the M.D. degree in 1764. After practicing medicine for a short time in Williamsburg, he returned to England in 1768 and studied law at Lincoln’s Inn and the Middle Temple. His brother, William Lee (1739–1795), accompanied him to England and entered on a successful mercantile career in London. In 1773 William was made a sheriff of London and in 1775 an alderman. Both Lees became prominent in London literary and political circles. After 1777 William Lee embarked on a series of unsuccessful diplomatic missions on behalf of the United States to various European courts. Arthur Lee was appointed in 1776, with Benjamin Franklin and Silas Deane, one of the three commissioners to France and, after stormy controversies with his fellow commissioners, was recalled by Congress to America in 1779. After his return he served in the Virginia House of Delegates and in 1781 was elected to the Continental Congress. William had been recalled from his diplomatic missions in 1779 but remained in Europe until 1783. GW had been connected with both Lees in the Mississippi Company before their departure for England. Arthur Lee’s letter has not been found, but on 7 June, GW acknowledged Lee’s letter of 19 May thanking him “for the extract taken from the letter of Mr. Lee of Feby. 20th. The information contained in it is important, and went to some matters which were new to me. I suspt. with you, that Mr. Lee is rather too sanguine in his expectation of a genl. Peace within the year” (DLC:GW). The extracts were probably taken from William Lee to Richard Henry Lee, 20 Feb. 1781, written from Brussels and containing William’s anticipation of impending peace “unless some unexpected and unforeseen occurrences in America should happen, that may induce the King of Great Britain to risque every thing elsewhere, in hopes of obtaining his favorite object, the Subjugation of America. You have the game therefore in your hands” (LEE [2]Worthington Chauncey Ford, ed. Letters of William Lee, Sheriff and Alderman of London; Commercial Agent of the Continental Congress in France; and Minister to the Courts of Vienna and Berlin, 1766-1783. 3 vols. Brooklyn, 1891., 3:843–48).


 


28th. The Commanding Officer of Artillery & the chief Engineer were called upon to give in estimates of their wants for the intended operation against New York. The intention of doing this was also disclosed to the Q. M. General who was desired to give every attention toward the Boats, that a number of them might be prepared; & provide other matters necessary to such an undertaking—especially those things which might be called for by the Artillery, & the Engineering departments.


   
   GW to Henry Knox, 28 May 1781 (NNGL: Knox Papers) and to Louis Le Bègue de Presle Duportail, 28 May 1781 (DLC:GW). Duportail (1743–1802) became an officer of engineers in the French army in 1762 and by 1773 had risen to rank of captain. Sent to America by Franklin in 1777, he was made “Colonel in Chief of Engineers” of the Continental Army and

promoted to brigadier general in Nov. 1777 (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 8:539, 571, 9:932). In April 1780 he was attached with the rank of lieutenant colonel to the newly arrived French army.



   
   GW’s instructions to Timothy Pickering may have been verbal. No letter has been found.


 


31st. A Letter from Count de Rochambeau informed me that the British fleet had left Block Island—that Adml. de Barras would Sail with the first fair Wind for Boston (having 900 of his Soldiers on Board to Man his fleet) and that he should commence his March as soon as possible, but would be under the necessity of Halting a few days at Providence.
A Letter from Major Talmage, inclosing one from C—— Senr. & another from S. G. dated the 27th. were totally silent on the subject of an evacuation of New York; but speak of an order for Marching the Troops from Long Island and the Countermand of it after they had commenced their March; the cause for either they could not assign. Neither C. Senr. nor S. G. estimate the Enemys regular force at New York or its dependencies at more than 4500 men including the New Levies; but C—— says it is reported that they can command five & some add 6,000 Militia & refugees. S. G. disposes of the Enemys force as follow.


At Fort Washington & towards New York—2 Hessn. Regts.
2


Laurel Hill—Fort George. 57th B.
1


Haerlam—at a place called Laurel Hill—38 Do.
1


At Hornes hook, & towds. the City—22d. & 42d. B. Regts.
2


In the City Hessian Regimts.
2


On Staten Island
2


Total on this Isld. . . . . . 1200



On Long Island



1st. B. Grenadrs. . . . New Town
1


2d. . . . . Ditto . . . Jamaica
1


Worms Hessian Yagers (called by him 6 or 700) No. side of the Plains
1


Light Dragns. . . . 17th. Regt. at Hempstead Plains
1


Loyds Neck—detachmets. from New Corps Abt. 6, or 700
14


The detachment which left Sandy hook the 13th Instt. according to the S. G.’s acct.—consisted of the Troops on the other side

—though it is thought he must be mistaken in naming the 46th. & 86th. Regimts.—the first of them being a convention Regimt. and the other not in America. By Accts. from Deserters the 37th. Regt. went with the detachment and must be in place of the 46th. as the 80th. must be that of the 86th.


suppos’d


43 British Regiments
300


Anspach—2 Battalions
700


part of the 86th.
150


part of the 46th.
150


Hessian Yagers—abt.
150



1450




   
   Rochambeau’s letter to GW, 29 May 1781, partly in cipher, is in DLC:GW.



   
   Benjamin Tallmadge to GW, 29 May 1781 (DLC:GW). “C—Sen.” (Samuel Culper, Sr.) was an alias for Abraham Woodhull (see entry for 1 May 1781). “S. G.” was the code name for another American spy, George Smith of Nissequogue, Long Island, who before he joined the Culper spy ring had served in a Suffolk County militia regiment as a lieutenant (see FORD [4]Corey Ford. A Peculiar Service. Boston, 1965., 277, 322). Both enclosures are in DLC:GW.



   
   Fort Washington was located in the vicinity of present W. 183d Street in Manhattan. It had been captured by the British in Nov. 1776.



   
   Laurel Hill was at present 192d Street and Audubon Avenue on the west bank of the Harlem River. After the American withdrawal from Manhattan, the British had constructed Fort George on the site of the earlier American works. The fort was about half a mile east of Fort Washington.



   
   Horn’s Hook, a strip of land extending into the East River near E. 88th Street in Manhattan.



   
   Lt. Col. Ludwig Johann Adolph von Wurmb’s Jaeger Corps.



   
   That is, part of the so-called Convention Army, consisting of British and Hessian troops surrendered Oct. 1777 after the battles of Saratoga.



   
   On 31 May 1781 GW wrote to the marquis de Lafayette in Virginia that “Upon a full consideration of our affairs in every point of view, an attempt upon New York with its present Garrison . . . was deemed preferable to a Southern operation as we had not the Command of the Water.” The letter contained considerable detail on the proposed campaign, including the vital information that “above all, it was thought that we had a tolerable prospect of expelling the enemy or obliging them to withdraw part of their force from the Southward, which last would give the most effectual relief to those States” (MiU-C: Clinton Papers). This letter was among a number of others, including some of GW’s dispatches to Congress and correspondence of the French command, which were captured by the British on 3 June. British Ens. John Moody arrived at Clinton’s headquarters in New York City with the captured mail and was rewarded by the elated Clinton with 200 guineas. “The Capture of this Mail is extremely consequential, and gives the Commander in Chief the most perfect knowledge of the designs of the Enemy” (MACKENZIE [2]Diary of Frederick Mackenzie Giving a Daily Narrative of His Military Service as an Officer of the Regiment of Royal Welch Fusiliers during the Years 1775–1781 in Massachusetts, Rhode Island and New York. 2 vols. Cambridge, Mass., 1930., 2:536; CLINTONWilliam B. Willcox, ed. The American Rebellion: Sir Henry Clinton’s Narrative of His Campaigns, 1775–1782, with an Appendix of Original Documents. New Haven, 1954., 305–6).


